Name: 90/12/EEC: Commission Decision of 20 December 1989 amending Decision 89/310/EEC on the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non- member countries
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  international trade;  tariff policy
 Date Published: 1990-01-11

 Avis juridique important|31990D001290/12/EEC: Commission Decision of 20 December 1989 amending Decision 89/310/EEC on the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non- member countries Official Journal L 008 , 11/01/1990 P. 0068 - 0069*****COMMISSION DECISION of 20 December 1989 amending Decision 89/310/EEC on the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non-member countries (90/12/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), Having regard to Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas Commission Decision 89/310/EEC (4), as last amended by Decision 89/628/EEC (5), laid down the quantities of sheepmeat and goatmeat that may be imported in 1989 into certain sensitive marketing zones from certain non-member countries; Whereas for the Argentine and Australia these quantities were fixed provisionally without prejudice to the outcome of negotiations on the temporary adaptation of the voluntary restraint agreement; whereas agreement has been reached in these negotiations (6); whereas the quantities agreed for France and Ireland should therefore be specified; Whereas the measures provided for by this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS DECISION: Article 1 1. Annex I to Commission Decision 89/310/EEC is replaced by Annex I of this Decision. 2. Annex II to Commission Decision 89/310/EEC is replaced by Annex II of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 275, 18. 10. 1980, p. 2. (3) OJ No L 373, 31. 12. 1987, p. 1. (4) OJ No L 126, 9. 5. 1989, p. 40. (5) OJ No L 358, 8. 12. 1989, p. 37. (6) Not yet published in the Official Journal. ANNEX 'ANNEX I Quantities referred to in Article 1 (tonnes) 1.2 // // // // Carcase weight equivalent // // // Argentina // 1 500 // Australia // 970 // Austria // 0 // Bulgaria // 360 // Czechoslovakia // 0 // Hungary // 975 // Iceland // 0 // New Zealand // 6 150 // Poland // 1 150 // Romania // 144 // Uruguay (1) // 0 // Yugoslavia // 50 // German Democratic Republic // 0 // // (1) Quantity fixed autonomously. ANNEX II Quantities referred to in Article 2 (tonnes) 1.2 // // // // Carcase weight equivalent // // // New Zealand // 450 // Argentine // 100 // Australia // 100' // //